     Case 1:18-cr-00071-DAD-BAM Document 50 Filed 08/28/20 Page 1 of 2

 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   CHRIS DONELL SMITH
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 18-CR-00071 DAD-BAM
11                      Plaintiff,
12    CHRIS DONELL SMITH,                             STIPULATION AND ORDER TO
                                                      CONTINUE SENTENCING HEARING
13                      Defendants.
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
16   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
17          COMES NOW Defendant, CHRIS DONELL SMITH, by and through his attorney of

18   record, DAVID A. TORRES hereby requesting that the sentencing hearing currently set for

19   Tuesday, September 1, 2020, be continued to Monday, November 2, 2020.

20          I am in week three of a homicide trial with a four week estimate which is scheduled to

21   continue into next week. AUSA Melanie Alsworth is assigned to both cases and is not available

22   to proceed until after October 12, 2020. After reviewing the court's schedule, Ms. Alsworth and I

23   have agreed to continue sentencing to November 2, 2020.

24

25

26
27

28
                                                      1
     Case 1:18-cr-00071-DAD-BAM Document 50 Filed 08/28/20 Page 2 of 2

 1         IT IS SO STIPULATED.

 2                                                         Respectfully Submitted,
     DATED: August 27, 2020                                /s/ David A Torres      ___
 3                                                         DAVID A. TORRES
                                                           Attorney for Defendant
 4                                                         CHRIS DONELL SMITH
 5

 6
     DATED: August 27, 2020                                /s/Melanie Alswoth_______
 7                                                         MELANIE ALSWORTH
                                                           Assistant U.S. Attorney
 8

 9

10                                            ORDER
11
           IT IS SO ORERED that the sentencing hearing set for Tuesday, September 1, 2020 be
12
     continued to Monday, November 2, 2020.
13
     IT IS SO ORDERED.
14

15      Dated:   August 28, 2020
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
